EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Xu (Reg. No. 57,967) on November 1 and November 5, 2021.
The application has been amended as follows: 
In the claims:

1. (Currently Amended) A power supply device for supplying power to a server, comprising: 
a power supply control chip comprising address pins; 
a first connector configured to connect the power supply control chip to a power supply distribution panel, wherein the first connector comprises only one address input terminal; 
a voltage comparator; 
a counter comprising an input terminal and output terminals; and 
a resistance regulation circuit, wherein the resistance regulation circuit comprises a pull-up resistance circuit and a pull-down resistance circuit connected in series; 
a plurality of resistor branches and switches that are arranged in the pull-down resistance circuit, wherein each of the plurality of resistor branches is provided with one of the switches; 
an input terminal of the voltage comparator is connected to the address input terminal, and another input terminal of the voltage comparator is connected to a connection point of the wherein the input terminal of the counter is connected to an output terminal of the voltage comparator, and each of the output terminals of the counter is connected to a respective one of the switchesrespective one of the switches to be in an on state or an off state, and 
each of the output terminals of the counter is connected to a respective one of the address pins of the power supply control chip, wherein in a case where the number of the address pins of the power supply control chip is N, the counter is a 2N counter, and the number of the switches is N.

4. (Currently Amended) A power supply management system, comprising: a power supply distribution panel and a power supply device, wherein 
	the power supply device comprises:
a power supply control chip comprising address pins; 
a first connector configured to connect the power supply control chip to the power supply distribution panel, wherein the first connector comprises only one address input terminal; 
a voltage comparator; 
a counter comprising an input terminal and output terminals; and 
a resistance regulation circuit, wherein the resistance regulation circuit comprises a pull-up resistance circuit and a pull-down resistance circuit connected in series; 
that are arranged in the pull-down resistance circuit, wherein each of the plurality of resistor branches is provided with one of the switches; 
an input terminal of the voltage comparator is connected to the address input terminal, and another input terminal of the voltage comparator is connected to a connection point of the resistance regulation circuit, wherein the input terminal of the counter is connected to an output terminal of the voltage comparator, and each of the output terminals of the counter is connected to a respective one of the switchesrespective one of the switches to be in an on state or an off state, and 
each of the output terminals of the counter is connected to a respective one of the address pins of the power supply control chip, wherein in a case where the number of the address pins of the power supply control chip is N, the counter is a 2N counter, and the number of the switches is N,
the power supply distribution panel comprises at least three second connectors, each of the at least three second connectors is connectable to the first connector of the power supply device, wherein an address input terminal of each of the second connectors is connected to a pull-up resistor and a pull-down resistor 
wherein when one of the at least three second connectors is connected to the first connector, a ratio between resistance values of a a that is connected to the first connector is equal to a ratio between resistance values of the pull-up resistance circuit and the pull-down resistance circuit of the power supply device 
a a 

5. (Currently Amended) The power supply management system according to claim 4, wherein 
a resistance value of the pull-up resistor connected to the second connector that is connected to the first connector is equal to a resistance value of the pull-up resistance circuit of the power supply device 
a resistance value of the pull-down resistor connected to the second connector that is connected to the first connector is equal to a resistance value of the pull-down resistance circuit of the power supply device 

8. (Currently Amended) The power supply management system according to claim 6, wherein 
a resistance value of the pull-up resistor connected to the second connector that is connected to the first connector is equal to a resistance value of the pull-up resistance circuit of the power supply device 
a resistance value of the pull-down resistor connected to the second connector that is connected to the first connector is equal to a resistance value of the pull-down resistance circuit of the power supply device 

9. (Currently Amended) The power supply management system according to claim 7, wherein 
connected to the second connector that is connected to the first connector is equal to a resistance value of the pull-up resistance circuit of the power supply device 
a resistance value of the pull-down resistor connected to the second connector that is connected to the first connector is equal to a resistance value of the pull-down resistance circuit of the power supply device 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Lim et al., U.S. Patent Application Publication No. 2019/0312448, discloses a system that determines a role for a connected device based on whether a pull-down or pull-up resistance is coupled to an ID terminal [para. 0147].
Staastamoinen, U.S. Patent Application Publication No. 2018/0300281, discloses a system that determines an address for a connected device by receiving an address signal as an analog voltage or current, converting the analog signal to a digital value, and comparing the digital value with a reference value [para. 0018, Fig. 5].
Kwak, U.S. Patent Application Publication No. 2009/0009187, discloses a system for identifying a device that employs a voltage detector and variable resistor [Fig. 3].
Hung et al., U.S. Patent Application Publication No. 2010/0228893, discloses a system that identifies a peripheral device based on sensing the state of a plurality of pins [abstract].
Wetzel et al., U.S. Patent Application Publication No. 2012/0198183, discloses a system that identifies a connected device using an ID resistor and a successive approximation to identify the resistor. [para. 0010, Fig. 1].
[Fig. 3 and 7]:
a power supply control chip [Fig. 7: processor 710]; 
a first connector configured to connect the power supply control chip to a power supply distribution panel [device 702], wherein the first connector comprises only one address input terminal [Fig. 3, Rx; para. 0009: “They system includes an input port having an input pin configured to couple with an identification (ID) resistor of a device…”]; 
a voltage comparator [Fig. 3, comparator 302]; 
a counter [Successive Approximation Register SAR 304]; and 
a resistance regulation circuit, wherein the resistance regulation circuit comprises a pull-up resistance circuit [resistor R3] and a pull-down resistance circuit connected in series [resistors R4-R18]; 
a plurality of resistor branches and switches are arranged in the pull-up resistance circuit and/or the pull-down resistance circuit, wherein each of the plurality of resistor branches is provided with one of the switches [mux 306 and inputs X1-X15; selecting a mux input routes the voltage to the output, thereby acting as a switch] 
an input terminal of the voltage comparator is connected to the address input terminal [positive input of comparator 302], and the other input terminal of the voltage comparator is connected to a connection point of the resistance regulation circuit [negative input of comparator 302], an input terminal of the counter is connected to an output terminal of the voltage comparator [IN, SAR 304], each of output terminals of the counter is connected to one of the switches [SAR 304 outputs q0-q3 connected to mux select inputs s0-s3], to control the switch to be in an on state or an off state, and each of the output terminals of the counter is connected to one of address pins of the power supply control chip [b0-b3].
The prior art of record does not teach or suggest, alone or in combination, a power supply device for supplying power to a server, comprising: 
comprising address pins; 
a first connector configured to connect the power supply control chip to a power supply distribution panel, wherein the first connector comprises only one address input terminal; 
a voltage comparator; 
a counter comprising an input terminal and output terminals; and 
a resistance regulation circuit, wherein the resistance regulation circuit comprises a pull-up resistance circuit and a pull-down resistance circuit connected in series; 
a plurality of resistor branches and switches that are arranged in the pull-down resistance circuit, wherein each of the plurality of resistor branches is provided with one of the switches; 
an input terminal of the voltage comparator is connected to the address input terminal, and another input terminal of the voltage comparator is connected to a connection point of the pull-up resistance circuit and the pull-down resistance circuit, wherein the input terminal of the counter is connected to an output terminal of the voltage comparator, and each of the output terminals of the counter is connected to a respective one of the switches
each of the output terminals of the counter is connected to a respective one of the address pins of the power supply control chip, wherein in a case where the number of the address pins of the power supply control chip is N, the counter is a 2N counter, and the number of the switches is N.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov